2022 WI 29

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2020AP724-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Coral Dawn Pleas, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Coral Dawn Pleas,
                                 Respondent.

                               REINSTATEMENT PETITION OF PLEAS

OPINION FILED:         May 10, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                    2022 WI 29
                                                            NOTICE
                                              This opinion is subject to further
                                              editing and modification.   The final
                                              version will appear in the bound
                                              volume of the official reports.


No.   2020AP724-D


STATE OF WISCONSIN                        :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Coral Dawn Pleas, Attorney at Law.
                                                                  FILED
           Complainant,
                                                             MAY 10, 2022
      v.
                                                                 Sheila T. Reiff
Coral Dawn Pleas,                                            Clerk of Supreme Court


           Respondent.




      ATTORNEY disciplinary proceeding.        Reinstatement granted.



      ¶1   PER CURIAM.    The court has before it the parties' joint

stipulation for Attorney Coral Dawn Pleas' reinstatement of her

license to practice law in Wisconsin.

      ¶2   Pursuant to Supreme Court Rule (SCR) 22.30(5)(b), the

court may consider a reinstatement petition by stipulation when,

as here, the Office of Lawyer Regulation (OLR) concludes after

investigation that the petitioner has demonstrated, to the OLR's

director's satisfaction, that all of the reinstatement criteria
                                                    No.   2020AP724-D



have been met.    See SCR 22.3051 and SCR 22.29.2   The court then

considers the petition and stipulation without the appointment of




    1   SCR 22.305 provides:

         At all times relevant to the petition, the
    petitioner has the burden of demonstrating, by clear,
    satisfactory, and convincing evidence, all of the
    following:

         (1) That he or she has the moral character to
    practice law in Wisconsin.

         (2) That his or her resumption of the practice of
    law will not be detrimental to the administration of
    justice or subversive of the public interest.

         (3) That his or her representations in the
    petition, including the representations required by SCR
    22.29(4)(a) to (m) and 22.29(5), are substantiated.

         (4) That he or she has complied fully with the terms
    of the order of suspension or revocation and with the
    requirements of SCR 22.26
    2   SCR 22.29 provides in pertinent part:

         (4) The petition for reinstatement shall show all
    of the following:

         (a) The petitioner desires to have the petitioner's
    license reinstated.

         (b) The petitioner has not practiced law during the
    period of suspension or revocation.

         (c) The petitioner has complied fully with the
    terms of the order of suspension or revocation and will
    continue to comply with them until the petitioner's
    license is reinstated.

         (d) The petitioner has maintained competence and
    learning in the law by attendance at identified
    educational activities.

                                 2
                                                        No.    2020AP724-D



a referee. SCR 22.30(5)(b). The court may approve the stipulation

and   reinstate   the   petitioner's   law   license,   or    reject   the


           (e) The petitioner's conduct since the suspension
      or revocation has been exemplary and above reproach.

           (f) The petitioner has a proper understanding of
      and attitude toward the standards that are imposed upon
      members of the bar and will act in conformity with the
      standards.

           (g) The petitioner can safely be recommended to the
      legal profession, the courts and the public as a person
      fit to be consulted by others and to represent them and
      otherwise act in matters of trust and confidence and in
      general to aid in the administration of justice as a
      member of the bar and as an officer of the courts.

           (h) The petitioner has fully complied with the
      requirements set forth in SCR 22.26.

           (j) The petitioner's proposed use of the license if
      reinstated.

           (k) A full description of all of the petitioner's
      business activities during the period of suspension or
      revocation.

           (m) The petitioner has made restitution to or
      settled all claims of persons injured or harmed by
      petitioner's misconduct, including reimbursement to the
      Wisconsin lawyers' fund for client protection for all
      payments made from that fund, or, if not, the
      petitioner's explanation of the failure or inability to
      do so.

            . . . .

           (5) A   petition   for   reinstatement   shall   be
      accompanied by an advance deposit in an amount to be set
      by the supreme court for payment of all or a portion of
      the costs of the reinstatement proceeding. The supreme
      court may extend the time for payment or waive payment
      in any case in which to do otherwise would result in
      hardship or injustice.

                                   3
                                                           No.   2020AP724-D



stipulation and refer the petition to a referee for a hearing, or

direct the parties to consider modifications to the stipulation.

Id.

      ¶3   Upon   consideration   of   Attorney   Pleas'    reinstatement

petition, the OLR's response pursuant to SCR 22.30(4), the parties'

stipulation pursuant to SCR 22.30(5)(a), and the OLR's memorandum

in support of the stipulation pursuant to SCR 22.30(5)(a), we

conclude that reinstatement is appropriate.

      ¶4   Attorney Pleas was admitted to practice law in Wisconsin

in 1993.   On September 29, 2020, based on a stipulation between

Attorney Pleas and the OLR, this court suspended Attorney Pleas'

Wisconsin law license for six months for misconduct arising out of

her representation of a client, V.B., regarding two automobile

accidents that injured V.B.       See In re Disciplinary Proceedings

Against Pleas, 2020 WI 77, 394 Wis. 2d 6, 948 N.W.2d 901.               The

court determined that, during her representation of V.B. regarding

the first automobile accident, Attorney Pleas committed misconduct

by failing to promptly notify V.B. and V.B.'s health insurer of
her receipt of $25,000 in settlement funds; failing to promptly

deliver to V.B. and V.B.'s health insurer the funds to which they

were entitled; failing to hold the settlement funds in trust;

making disbursements from her trust account via internet banking

transactions; failing to provide V.B. and V.B.'s health insurer

with an accounting following final distribution of trust property;

and converting the $25,000 in settlement funds to her own use.

See id., ¶¶18-19, 24.    The court also determined that, during her
representation of V.B. regarding the second automobile accident,
                                   4
                                                                   No.    2020AP724-D



Attorney Pleas committed misconduct by failing to file a personal

injury       lawsuit   prior   to    the     expiration    of     the    statute     of

limitations.       See id.     The court also determined that, during her

representation         of   V.B.    regarding    both     automobile      accidents,

Attorney Pleas committed misconduct by failing to communicate

sufficiently with V.B., including regarding the fact that the

statute of limitations had expired on the second accident claim.

See    id.      Finally,     the   court     determined    that    Attorney    Pleas

committed misconduct by failing to file an overdraft notification

agreement with the OLR.            See id.

       ¶5      In addition to imposing a six-month license suspension,

effective November 10, 2020, the court ordered Attorney Pleas to

pay restitution to V.B.'s health insurer in the amount of $8,333.33

within 60 days of the date of the disciplinary decision.                           Id.,

¶¶25-26.3      The court further ordered Attorney Pleas to comply with

the provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin have been suspended.                          Id.,

¶27.
       ¶6      On November 5, 2021, Attorney Pleas filed a petition for

the reinstatement of her Wisconsin law license.

       ¶7      On January 19, 2022, the OLR filed a response to Attorney

Pleas' reinstatement petition, as required by SCR 22.30(4).                          In

its response, the OLR explains that it investigated Attorney Pleas'

       Attorney Pleas had negotiated this amount as a compromise
       3

of a larger medical lien, but had yet to pay it out of the $25,000
she had received in settlement of V.B.'s first accident claim.
See In re Disciplinary Proceedings Against Pleas, 2020 WI 77, ¶¶15-
17, 394 Wis. 2d 6, 948 N.W.2d 901.

                                           5
                                                                    No.    2020AP724-D



petition and found she has satisfied the criteria for reinstatement

listed in SCR 22.29(4)(a)-(m).

       ¶8      Examining SCR 22.29(4)(a)-(m) criteria one by one, the

OLR notes in its response that Attorney Pleas desires to have her

law license reinstated, SCR 22.29(4)(a), and has not practiced law

during the period of suspension, SCR 22.29(4)(b).                   She has instead

done non-legal work for a local community organization.

       ¶9      As for the requirement in SCR 22.29(4)(c) that Attorney

Pleas demonstrate full compliance with the terms of the order of

suspension, the OLR notes in its response that Attorney Pleas has

met this requirement, except for minor deviations that, in its

view, do not warrant the denial of Attorney Pleas' reinstatement

petition.       One way the OLR identifies that Attorney Pleas did not

strictly comply with our September 29, 2020 disciplinary decision

is that, while we ordered Attorney Pleas to pay $8,333.33 in

restitution to V.B.'s health insurer within 60 days of the decision

date (i.e., by late November 2020), Attorney Pleas did not pay

this       amount   until   well   later,       in   October   2021.      In   another
deviation from the terms of our disciplinary decision, while we

required Attorney Pleas to notify her clients of her suspension by

certified mail,4 she did so by regular mail.                   The OLR also reports

that, while we required Attorney Pleas to file, within 25 days

after her suspension date, an affidavit showing full compliance

       See In re Disciplinary Proceedings Against Pleas, 394
       4

Wis. 2d 6, ¶27, (requiring Attorney Pleas to comply with the
provisions of SCR 22.26); see also SCR 22.26(1)(a) (requiring a
suspended lawyer to send, by certified mail, written notice of the
lawyer's suspension to all clients in pending matters).

                                            6
                                                                     No.    2020AP724-D



with her post-suspension obligations,5 she filed this affidavit

belatedly.

      ¶10   Nevertheless,        the   OLR     states    in   its    response     that

Attorney    Pleas    "in   an    overall       sense   ultimately     substantially

complied with the Court's September 2020 decision."                           The OLR

credits     Attorney    Pleas'     explanation         that   she    satisfied       her

restitution obligation beyond the date we ordered because she was

financially unable to do so earlier.                   The OLR accepts Attorney

Pleas' representation that her finances were seriously compromised

by her personal health problems, the adverse effect of COVID-19 on

her   pre-suspension       business     income,        and    her    limited    post-

suspension income.         The OLR notes that Attorney Pleas' troubled

finances    are     documented    in   her      tax    returns      and    Chapter   13

bankruptcy filings.        The OLR also notes that, in Attorney Pleas'

belated post-suspension affidavit, she detailed the steps she took

to wind down her practice by her suspension date, including

successfully petitioning this court for a 30-day extension to the

suspension date to allow her additional time to wind down her
practice, refraining from taking any new cases, communicating with

her clients verbally and via mail (albeit not certified mail) that

she had been suspended, assisting her clients in transitioning

their cases to successor counsel, advising all courts and adverse

counsel of her impending suspension, and otherwise taking all

      5See id., ¶27 (requiring Attorney Pleas to comply with the
provisions of SCR 22.26); see also SCR 22.26(1)(e) (requiring a
suspended lawyer to file an affidavit with the OLR director, within
25 days after the suspension date, showing compliance with his or
her post-suspension obligations).

                                           7
                                                                   No.     2020AP724-D



necessary steps to ensure her clients suffered no prejudice due to

her suspension.

     ¶11       As    for     the    reinstatement      criteria   set      forth     in

SCR 22.29(4)(d)-(k), the OLR notes in its response that Attorney

Pleas    has    maintained         competence    and   learning   in     the   law   by

attendance at identified educational activities, as evidenced by

a January 12, 2022 memorandum from the Board of Bar Examiners

confirming her compliance with continuing legal education and

ethics         and         professional         responsibility         requirements,

SCR 22.29(4)(d); that her conduct since her suspension has been

exemplary and beyond reproach, SCR 22.29(4)(e); that she has a

proper understanding of and attitude toward the standards that are

imposed upon members of the bar and will act in conformity with

those standards, SCR 22.29(4)(f); that, as evidenced by several

character reference letters, she can safely be recommended to the

legal profession, the courts, and the public as a person fit to be

consulted by others and to represent them and otherwise act in

matters of trust and confidence and in general to aid in the
administration of justice as a member of the bar and as an officer

of the courts, SCR 22.29(4)(g); and that, as discussed above, she

has complied with the requirements set forth in SCR 22.26, SCR

22.29(4)(h).         The OLR also notes that, in accordance with SCR

22.29(4)(j), Attorney Pleas has explained her proposed use of her

license if reinstated:               running a home-based practice handling

simple wills, municipal and traffic matters, entity formation for

small businesses, and other small matters for family and friends.
The OLR also notes that Attorney Pleas satisfactorily described
                                           8
                                                    No.   2020AP724-D



her business activities during her suspension in accordance with

SCR 22.29(4)(k), as she explained that she works as a Program Coach

for the Martin Luther King Economic Development Corporation in

Milwaukee and has served as a caretaker for her mother.

     ¶12   The OLR next examines in its response the requirement in

SCR 22.29(4)(m) that Attorney Pleas either:   (1) show she has made

restitution to or settled all claims of persons injured or harmed

by her misconduct; or (2) provide an explanation of her failure or

inability to do so.      The OLR notes that it received written

comments on this point from V.B., the client involved in Attorney

Pleas' earlier disciplinary matter.6 In her written comments, V.B.

states that she seeks compensation for Attorney Pleas' failure to

timely file a personal injury lawsuit regarding V.B.'s second

automobile accident.   V.B. notes that she retained a lawyer who

brought a malpractice lawsuit against Attorney Pleas, but her

lawyer ultimately dismissed this lawsuit because Attorney Pleas

had no malpractice insurance during the relevant time period and

had commenced bankruptcy proceedings.    V.B. notes that Attorney
Pleas sent her lawyer in the malpractice action an offer to pay

V.B. a small amount of compensation under a payment plan, but

V.B.'s lawyer did not accept that proposal.   V.B. states that she

does not believe that Attorney Pleas has the moral character to

practice law.   V.B. further asks that, if this court reinstates

Attorney Pleas' Wisconsin law license, the reinstatement should be

     6 Consistent with SCR 22.30(5)(a), the OLR attached a copy of
V.B.'s comments to its memorandum in support of the stipulation
for Attorney Pleas' reinstatement.

                                 9
                                                                    No.   2020AP724-D



conditioned on Attorney Pleas reimbursing her for expenses that

she may have recovered had Attorney Pleas timely filed a personal

injury lawsuit regarding V.B.'s second automobile accident.

     ¶13   In    its    response     to        Attorney    Pleas'    reinstatement

petition, the OLR states that V.B.'s objection should not preclude

Attorney Pleas' reinstatement. The OLR reasons that Attorney Pleas

has already been disciplined for her failure to timely file a

personal     injury    lawsuit     regarding       V.B.'s     second      automobile

accident by way of the six-month suspension imposed in this court's

September 29, 2020 disciplinary decision.                 As for any damages V.B.

was unable to recover by virtue of Attorney Pleas' failure to

timely file such a lawsuit, the OLR explains that these are

consequential damages, as opposed to funds that were under Attorney

Pleas' direct control.       Thus, the OLR writes, the situation "did

not meet OLR's restitution policy, either when the disciplinary

proceeding was pending or at present."

     ¶14   On February 14, 2022, the parties filed a stipulation in

which the OLR states that Attorney Pleas has met her SCR 22.305
burden to prove by clear, satisfactory, and convincing evidence:

     (1) That she has the moral character to practice law in

Wisconsin.

     (2) That her resumption of the practice of law will not be

detrimental to the administration of justice or subversive of the

public interest.

     (3) That her representations in the petition, including the

representations required by SCR 22.29(4)(a) to (m) and 22.29(5),
are substantiated.
                                          10
                                                                  No.      2020AP724-D



     (4) That she has complied fully with the terms of the order

of suspension or revocation and with the requirements of SCR 22.26.

     ¶15    Also on February 14, 2022, the OLR filed a memorandum in

support of the stipulation in which it reiterates that Attorney

Pleas     has   satisfactorily    complied         with     the   criteria        for

reinstatement.    The OLR further notes that it did not identify any

adverse    material   issues   during       its   investigation       of     Attorney

Pleas'    reinstatement   petition      that      would     justify      denial    of

reinstatement.

     ¶16    Upon consideration of all of the above, we approve the

parties' stipulation, adopt the stipulated facts and conclusions

of law, and reinstate Attorney Pleas' Wisconsin law license.

     ¶17    In doing so, we note that we agree with the OLR's

assessment that, despite some missteps and delay, Attorney Pleas

ultimately complied with the terms of this court's September 29,

2020 disciplinary decision.        See SCR 22.29(4)(c).                 There is no

dispute    that   Attorney     Pleas    served       her    period      of   license

suspension; that she fully paid the restitution we ordered her to
pay in what appears to be as timely a manner as possible given her

troubled    financial   circumstances;        that    she    in   fact       notified

clients of her license suspension (albeit not by certified mail);

and that she filed a post-suspension                 affidavit with the OLR

director (albeit belatedly).           Under the circumstances presented

here, the court will not penalize Attorney Pleas for her imperfect,

but ultimately effective, efforts to comply with the terms of our

September 29, 2020 disciplinary decision.


                                       11
                                                                  No.    2020AP724-D



      ¶18   We   further    agree    with   the   OLR     that    V.B.'s   written

comments should not preclude Attorney Pleas' reinstatement, nor

trigger the imposition of restitution to V.B. as a condition of

reinstatement.      We did not order Attorney Pleas to pay restitution

to V.B. in our September 29, 2020 disciplinary decision.7 Although

we recently denied reinstatement to a lawyer for a failure to make

restitution even though restitution was not expressly ordered in

the   original    disciplinary      proceeding,     see    In    re   Disciplinary

Proceedings      Against   Parks,    2021   WI    10,   395     Wis. 2d 500,      953

N.W.2d 873, in that instance the restitution at issue consisted of

funds that the lawyer had wrongfully obtained.                        Id., ¶¶20-32

(denying    reinstatement     petition      due    to     lawyer's      failure   to

voluntarily reimburse his former law firm for legal fees he

diverted from it, or his clients for an improperly solicited

"gift").    By comparison, in this case, V.B. seeks consequential

damages; i.e., damages resulting from Attorney Pleas' alleged

malpractice in failing to timely bring a personal injury lawsuit

regarding   her    second    automobile     accident.           The   disciplinary
process is neither intended nor designed to handle the questions

of causation, contributory negligence, mitigation, burdens of



      7We specifically noted that, with respect to V.B.'s first
accident claim, Attorney Pleas eventually paid V.B. a portion of
the $25,000 settlement that she negotiated on V.B.'s behalf and
refunded the full attorney's fee to V.B. See In re Disciplinary
Proceedings Against Pleas, 394 Wis. 2d 6, ¶¶16-17.    We did not
discuss the issue of restitution with respect to Attorney Pleas'
failure to timely file a personal injury lawsuit regarding V.B.'s
second accident claim.

                                       12
                                                              No.    2020AP724-D



proof, and other issues that would need to be resolved in order to

determine V.B.'s consequential damages.          As we have explained:

      Whereas the goal of a legal malpractice action is to put
      clients in the position they would have occupied had the
      attorney not been negligent, the goal of a disciplinary
      proceeding is something else entirely: to protect the
      public, the courts, and the legal profession from
      attorneys who fail to meet minimum standards of conduct.
      See In re Disciplinary Proceedings Against Harman, 137
      Wis. 2d 148, 151, 403 N.W.2d 459 (1987). "It is not the
      purpose of lawyer discipline," we have noted, "to make
      whole those harmed by attorney misconduct." Id.

In re Disciplinary Proceedings Against Boyle, 2015 WI 110, ¶44,
365 Wis. 2d 649, 872 N.W.2d 637.
      ¶19     We note, too, that V.B. states in her written comments

that Attorney Pleas contacted V.B.'s lawyer in her malpractice

action and offered to pay a small amount of compensation to V.B.

under a payment plan, but V.B.'s lawyer did not accept this

proposal and dismissed the action.           Thus, it is not the case that

Attorney Pleas "has made no effort at all to make restitution to

or   settle    all   claims   of   persons   injured   or   harmed   by   [her]

misconduct," as was the case for the respondent-lawyer in In re
Disciplinary Proceedings Against Parks, 395 Wis. 2d 500, ¶32.                We

therefore conclude that, under the circumstances presented here,

Attorney Pleas has satisfied her burden to demonstrate compliance

with SCR 22.29(4)(m).

      ¶20     In sum, then, we conclude that Attorney Pleas has the

moral character to practice law in Wisconsin, SCR 22.305(1); that

her resumption of the practice of law will not be detrimental to

the administration of justice or subversive of the public interest,
SCR 22.305(2); that her representations in her petition, including

                                       13
                                                          No.    2020AP724-D



the representations required by SCR 22.29(4)(a) to (m) and SCR

22.29(5),   are   substantiated,   SCR 22.305(3);   and   that    she   has

complied fully with the terms of the suspension order and with the

requirements of SCR 22.26, SCR 22.305(4).     Accordingly, we accept

the parties' stipulation pursuant to SCR 22.30(5)(b), and we

reinstate Attorney Pleas' license to practice law in Wisconsin,

effective the date of this order.

     ¶21    IS ORDERED that the petition for reinstatement of Coral

Dawn Pleas to practice law in Wisconsin is granted, effective the

date of this order.

     ¶22    IT IS FURTHER ORDERED that no costs will be imposed in

connection with this reinstatement proceeding.




                                   14
    No.   2020AP724-D




1